DETAILED ACTION
The following Office action concerns Patent Application Number 16/479,662.  Claims 19-36 are pending in the application. Claims 22-31 and 34 have been withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed May 10, 2022 has been entered.
The previous rejection of claims 19-21, 32, 33, 35 and 36 under 35 USC 102 is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. § 112(b) because the term “mn” lacks antecedent basis.  MPEP § 2173.05(e).  For the purpose of examination, the term “mn” is assumed to  mean “m.”

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-21, 32 and 35 are rejected under 35 U.S.C. § 102 as being anticipated by Langhals (DE 10 2007 063051, included in the applicant’s IDS).  
Langhals teaches a bisimide compound having the structure:
    PNG
    media_image1.png
    618
    579
    media_image1.png
    Greyscale

(p. 21).  The compound satisfies claimed formula (1) with n=1, p=1 and m=1.  The bisimide group is fluorescent (light emitting) (par. 2).  The compound is dissolved in a chloroform solvent (par 14).  The compound is used in an organic light emitting diode (an organic electroluminescent device) or a photovoltaic system (p. 18, mach. trans.).
Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Langhals in view of Kulkarni et al (J. Am. Chem. Soc. 2015, 137, pp. 3924-3932, included in the applicant’s IDS).  
Langhals teaches a bisimide compound as described above.  Langhals does not teach that the bisimide compound is included in a formulation with a cyclohexane solvent.
However, Kulkarni et al teaches an organic semiconductor compound comprising perylene tetracarboxylic acid bisimide and cholesterol (p. 3924-3925, Fig. 1).  The compound is combined with a methylcyclohexane solvent to form a formulation (pp. 3925, 3927).  Based upon the structural similarity of the bisimide compound of Langhals and the bisimide compound of Kulkarni et al, it would have been obvious to a person of ordinary skill in the art to use the methylcyclohexane solvent of Kulkarni et al to dissolve the bisimide compound of Langhals in order to form a solvent formulation.
Claim 36 is rejected under 35 U.S.C. § 103 as being unpatentable over Langhals in view of VanSlyke et al (US 4,539,507).
Langhals teaches a light-emitting compound for use in an organic electroluminescent device as described above.  Langhals does not teach that the device includes an emitting layer.
However, VanSlyke et al teaches an organic electro-luminescent device comprising an organic luminescence layer (a light emitting layer) comprising a light emitting compound (col. 3, lines 4-21).  A person of ordinary skill in the art would have been motivated by design need to combine the emitting layer of VanSlyke et al with the light emitting compound of Langhals in order to obtain an organic electroluminescent device capable of emitting light.
Response to Arguments
The previous grounds of rejection have been withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 15, 2022